                   Case 19-11466-KG             Doc 160       Filed 07/12/19        Page 1 of 3



                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                  )
In re:                            ) Chapter 11
                                  )
CENTER CITY HEALTHCARE, LLC d/b/a ) Case No. 19-11466 (KG)
HAHNEMANN UNIVERSITY HOSPITAL, et )
al.,1                             ) Jointly Administered
                                  )
                    Debtors.      )
                                  )

          NOTICE OF AGENDA FOR HEARING SCHEDULED FOR JULY 16, 2019
                   AT 11:00 A.M. (PREVAILING EASTERN TIME)
      BEFORE THE HONORABLE KEVIN GROSS, U.S. BANKRUPTCY COURT JUDGE2,3

  CONTINUED MATTERS:

  1.      Motion of the Debtors for Entry of Interim and Final Orders Pursuant to Sections 105(a),
          363, and 1108 of the Bankruptcy Code (A) Authorizing the Debtors to Implement a Plan
          of Closure for Hahnemann University Hospital; and (B) Scheduling a Final Hearing [D.I.
          15; filed: 07/01/19]

          Responses Received:

          A.       Response of the City of Philadelphia [D.I. 49; filed: 07/01/19]

          B.       Objection of the Commonwealth of Pennsylvania Department of Health [D.I. 51;
                   filed: 07/01/19]

          C.       Limited Objection of Drexel University [D.I. 66; filed: 07/02/19]

          D.       Objections of the Commonwealth of Pennsylvania as Parens Patriae [D.I. 102;
                   filed: 07/05/19]
  1
          The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
          number, are: Center City Healthcare, LLC (3341), Philadelphia Academic Health System, LLC (8681), St.
          Christopher’s Healthcare, LLC (8395), Philadelphia Academic Medical Associates, LLC (8165), HPS of
          PA, L.L.C. (1617), SCHC Pediatric Associates, L.L.C. (0527), St. Christopher’s Pediatric Urgent Care
          Center, L.L.C. (6447), SCHC Pediatric Anesthesia Associates, L.L.C. (2326), StChris Care at Northeast
          Pediatrics, L.L.C. (4056), TPS of PA, L.L.C. (4862), TPS II of PA, L.L.C. (5534), TPS III of PA, L.L.C.
          (5536), TPS IV of PA, L.L.C. (5537), and TPS V of PA, L.L.C. (5540). The Debtors’ mailing address is
          230 North Broad Street, Philadelphia, Pennsylvania 19102.
  2
          The hearing will be held at the United States Bankruptcy Court for the District of Delaware, 824 Market
          Street, 6th Floor, Courtroom 3, Wilmington, Delaware 19801.
  3
          Parties who are unable to attend a hearing may request telephonic participation by contacting CourtCall toll
          free by phone (866-582-6878) or by facsimile (866-533-2946).


  35604485.1 07/12/2019
                 Case 19-11466-KG        Doc 160      Filed 07/12/19   Page 2 of 3



        E.       Objection of Pennsylvania Association of Staff Nurses and Allied Professionals
                 [D.I. 105; filed: 07/05/19]

        F.       Response of the Accreditation Council for Graduate Medical Education [D.I. 122;
                 filed: 07/08/19]

        Related Documents:

        A.       Order [D.I. 101; signed and docketed: 07/03/19]

        Status: This matter is continued to the hearing scheduled for July 19, 2019 at 10:00 a.m.

MATTERS GOING FORWARD:

2.      Debtors’ Motion for Entry of Orders (I)(A) Establishing Bidding Procedures Relating to
        the Sale of the Debtors’ Resident Program Assets, Including Approving a Break-Up Fee,
        (B) Establishing Procedures Relating to the Assumption and Assignment of Certain
        Executory Contracts, Including Notice of Proposed Cure Amounts, (C) Approving Form
        and Manner of Notice Relating Thereto, and (D) Scheduling a Hearing to Consider the
        Proposed Sale; (II)(A) Approving the Sale of the Debtors’ Resident Program Assets Free
        and Clear of All Liens, Claims, Encumbrances, and Interests, and (B) Authorizing the
        Assumption and Assignment of Certain Executory Contracts; and (III) Granting Related
        Relief [D.I. 142; filed: 07/09/19]

        Response Deadline: July 15, 2019 at 4:00 p.m.

        Responses Received: None to date.

        Related Documents:

        A.       Order Pursuant to Local Rule 9006-1(e), Shortening the Time for Notice of the
                 Hearing to Consider Bidding Procedures in the Debtors’ Motion for Entry of
                 Orders (I)(A) Establishing Bidding Procedures Relating to the Sale of the
                 Debtors’ Resident Program Assets, Including Approving a Break-Up Fee,
                 (B) Establishing Procedures Relating to the Assumption and Assignment of
                 Certain Executory Contracts, Including Notice of Proposed Cure Amounts,
                 (C) Approving Form and Manner of Notice Relating Thereto, and (D) Scheduling
                 a Hearing to Consider the Proposed Sale; (II)(A) Approving the Sale of the
                 Debtors’ Resident Program Assets Free and Clear of All Liens, Claims,
                 Encumbrances, and Interests, and (B) Authorizing the Assumption and
                 Assignment of Certain Executory Contracts; and (III) Granting Related Relief
                 [D.I. 147; signed and docketed: 07/10/19]

        B.       Notice of Hearing [D.I. 155; filed: 07/11/19]

        Status: This matter will be going forward as to the bidding procedures motion only.




35604485.1 07/12/2019                             2
                 Case 19-11466-KG    Doc 160    Filed 07/12/19   Page 3 of 3



Dated: July 12, 2019                      SAUL EWING ARNSTEIN & LEHR LLP

                                    By:   /s/ Mark Minuti
                                          Mark Minuti (DE Bar No. 2659)
                                          Monique B. DiSabatino (DE Bar No. 6027)
                                          1201 N. Market Street, Suite 2300
                                          P.O. Box 1266
                                          Wilmington, DE 19899
                                          Telephone: (302) 421-6800
                                          Fax: (302) 421-5873
                                          mark.minuti@saul.com
                                          monique.disabatino@saul.com

                                                 -and-

                                          Jeffrey C. Hampton
                                          Adam H. Isenberg
                                          Aaron S. Applebaum (DE Bar No. 5587)
                                          Centre Square West
                                          1500 Market Street, 38th Floor
                                          Philadelphia, PA 19102
                                          Telephone: (215) 972-7700
                                          Fax: (215) 972-7725
                                          jeffrey.hampton@saul.com
                                          adam.isenberg@saul.com
                                          aaron.applebaum@saul.com

                                          Proposed Counsel for Debtors and
                                          Debtors in Possession




35604485.1 07/12/2019                       3
